DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Terminal Disclaimer
Terminal disclaimers have been filed by the applicants on 8/17/2022, the terminal disclaimers have been approved.

Response to Arguments/Remarks
Applicant’s arguments, filed 6/22/2022, in light of the filing of the terminal disclaimer been fully considered and are persuasive.  The double patenting rejection of the claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art references.
The following is a statement of reasons for the indication of allowable subject matter as previously mentioned in the Office Action dated on 6/22/2022:  
The prior art of record fails to teach the claimed invention of the actuator within a hot runner distributor of an injection molding apparatus that incorporates the feature regarding the arrangement of a permanent magnet that utilized in the radial wall or plate in ensuring the contact of the actuator with the plate. In this case, the Tan reference includes a feature of the contact between the plate that can be seen to utilize conductive thermal exchange to remove the heat. 
However, the additional changes to the claim is noted including the feature regarding the permanent magnet and the arrangement to utilize the magnetic forces to maintain thermal exchange contact. The Tan (US 2014/0353875) reference does not teach this feature as it utilizes bolts and further of the springs to urge the plate upwards to maintain contact with the runner plate above.  The Lee (US 2014/0041192) reference teaches of an apparatus with a fluid jack without a liquid cooling system, and the actuator that is pressed by the cover towards the manifold, and further the cover of Lee lacks teaching of the slidable fashion.
The Schomblond (US 4682943) reference was used in teaching of magnets for use as a releasable connector means and lacks teaching of the claimed cover, slidable fashion, and of the thermal exchange.  Diaconu (US 2008/0199559), Fukumoto (US 2018/0056558), and Takahashi (US 5798122) were used as teachings for dependent claims and would not resolve the deficiencies of the above prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744